J-A07028-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 C.C.-C.                                    :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                      Appellant             :
                                            :
                                            :
                v.                          :
                                            :
                                            :
 L.R.                                       :   No. 1434 MDA 2019

              Appeal from the Order Entered August 6, 2019
   In the Court of Common Pleas of Adams County Domestic Relations at
                           No(s): 15-DR-365


BEFORE: OLSON, J., DUBOW, J., and McLAUGHLIN, J.

JUDGMENT ORDER BY DUBOW, J.:                       FILED FEBRUARY 21, 2020

        Appellant, C.C-C. (“Mother”), appeals pro se from the August 6, 2019

Order that, inter alia, allocated the expense of a one-week summer camp

between Mother and Appellee, L.R. (“Father”) and awarded Father a credit for

his portion of the expense. We dismiss this appeal.

        The underlying facts are not relevant to our disposition. The pro se Brief

Mother has submitted to this Court fails to conform to the basic requirements

of appellate advocacy.      Pa.R.A.P. 2111(a) specifies that matters must be

included in an appellate brief under separate and distinct titled sections

provided in a particular order.       Mother’s Brief does not include:      (1) a

statement of jurisdiction; (2) statements of the scope and standard of review;

(3) a statement of the questions involved; (4) a statement of the case; (5) a

summary of argument; and (6) certificates of compliance.           See Pa.R.A.P.

2111(a). Instead, Mother’s Brief contains seven numbered paragraphs, which
J-A07028-20



combine procedural history, factual history, argument, and requested relief

without citation to the record or case law.          See Mother’s Br. at 1-5

(unpaginated). While Mother does cite Pennsylvania Rule of Civil Procedure

1910.16-6(d)(1), referenced in the trial court’s Order, Mother fails to explain

how this Rule pertains to her appeal with citation to the record. See id. at 3

(unpaginated).

      It is well settled that appellate briefs “must materially conform to the

requirements of the Pennsylvania Rules of Appellate Procedure” or risk this

Court’s quashal or dismissal of the appeal. Commonwealth v. Adams, 882
A.2d 496, 497-98 (Pa. Super. 2005); Pa.R.A.P. 2101.          See also Pa.R.A.P.

2111-2119 (discussing required content of appellate briefs and addressing

specific requirements for each subsection of the brief). “When issues are not

properly raised and developed in briefs, when the briefs are wholly inadequate

to present specific issues for review, a Court will not consider the merits

thereof.” Branch Banking and Trust v. Gesiorski, 904 A.2d 939, 942-43

(Pa. Super. 2006) (citation omitted).     Notably Rule 2116 states, in relevant

part, that “[n]o question will be considered unless it is stated in the statement

of questions involved or is fairly suggested thereby.” Pa.R.A.P. 2116(a).

      Although this Court liberally construes materials filed by pro se litigants,

an appellant’s pro se status does not relieve him or her of the obligation to

follow the Rules of Appellate Procedure. Jiricko v. Geico Ins. Co., 947 A.2d
206, 213 n.11 (Pa. Super. 2008).        Ultimately, “any layperson choosing to

represent herself in a legal proceeding must, to some reasonable extent,

                                      -2-
J-A07028-20



assume the risk that her lack of expertise and legal training will prove her

undoing.” Branch Banking and Trust, 904 A.2d at 942 (citations omitted).

“This Court will not act as counsel and will not develop arguments on behalf

of an appellant.” Commonwealth v. Kane, 10 A.3d 327, 331 (Pa. Super.

2010) (citation omitted).

     In the present case, even a liberal construction of Mother’s Brief cannot

remedy the serious inadequacies, the most fatal of which is her failure to

include a statement of questions involved pursuant to Pa.R.A.P. 2116.

Accordingly, we dismiss this appeal due to the numerous defects in Mother’s

Brief, which prevent this Court from conducting meaningful appellate review.

See Pa.R.A.P. 2101.

     Appeal dismissed. Case stricken from argument list.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/21/2020




                                    -3-